ACCEPTED
                                                                                     12-15-00237-CR
                                                                        TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                11/6/2015 3:48:33 PM
                                                                                           Pam Estes
                                                                                              CLERK

                            NO. 12-15-00237-CR

APRIL ALLISON POWERS                    §     IN THE TWELFTHFILED IN
                                        §                12th COURT OF APPEALS
                                                              TYLER, TEXAS
VS.                                     §     COURT OF APPEALS
                                                         11/6/2015 3:48:33 PM
                                        §                       PAM ESTES
STATE OF TEXAS                          §     TYLER, TEXAS        Clerk


    MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
      Now comes April Allison Powers, Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file
appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate
Procedure, and for good cause shows the following:
      1.     This case is on appeal from the 145TH Judicial District Court of
Nacogdoches County, Texas.
      2.     The case below was styled the State of Texas vs. April Allison
Powers, and numbered F1421312.
      3.     Appellant was convicted of Vehicle Involved in Accident.
      4.     Appellant was assessed a sentence of 25 years in prison on June
12, 2015.
      5.     Notice of appeal was given on September 8, 2015.
      6.     The clerk’s record was filed on October 9, 2015; the reporter’s
record was filed on September 22, 2015.
      7.     The appellate brief is presently due November 9, 2015.
      8.     Appellant requests an extension of time of 30 days from the date
a complete appellate record is filed.
      9.     No previous extensions to file Appellant’s brief have been
requested.


                                        -1-
     10.   Defendant is currently incarcerated.
     11.   Appellant relies on the following facts as good cause for the
requested extension:
     Pursuant to TEX. R. APP. P. 34.6(c),(d), Appellant has requested the
Nacogdoches County District Clerk and the Official Court Reporter of 145TH
Judicial District Court to supplement the Clerk’s Record and Reporter’s
Record. See Exhibits A, B. Appellant requested that the record include a copy
of the presentence investigation report. The current record excludes what
may be a crucial document requested in Appellant’s Designation.
Accordingly, it is impossible to prepare Appellant’s brief until such time as
the Record has been supplemented with the missing document.
     WHEREFORE, PREMISES CONSIDERED, Appellant prays that
this Court grant this Motion To Extend Time to File Appellant’s Brief, and for
such other and further relief as the Court may deem appropriate.

                                   Respectfully submitted,

                                   LAW OFFICES OF NOEL D. COOPER
                                   117 North Street, Suite 2
                                   Nacogdoches, Texas 75961
                                   Telephone: (936) 564-9000
                                   Telecopier: (936) 715-6022



                                   By:/s/Noel D. Cooper
                                     Noel D. Cooper
                                     State Bar No. 00796397
                                     noelcooper@noelcooper.com
                                     Attorney for April Allison Powers




                                     -2-
                      CERTIFICATE OF SERVICE
I certify that a true copy of this Notice of Appeal was served in accordance
with rule 9.5 of the Texas Rules of Appellate Procedure on each party or that
party's lead counsel as follows:

     Party:       State of Texas
     Lead attorney: Carolyn Ann Gilcrease
     Address of service: 101 W. Main, Nacogdoches, Texas 75961
     Email Address: cgilcrease@co.nacogdoches.tx.us
     Method of service:      by electronic service
     Date of service: November 6, 2015


                                   /s/Noel D. Cooper
                                   Noel D. Cooper


                   CERTIFICATE OF COMPLIANCE
     Pursuant to TEX. R. APP. P. 9.4(i)(3), I certify that this document is

computer generated and contains 313 words based on a computer word

count.


                                   /s/Noel D. Cooper
                                   Noel D. Cooper




                                     -3-
EXHIBIT A
EXHIBIT B